Citation Nr: 0106573	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99-21 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to specially adapted housing or a special 
home adaptation grant.  

2.  Entitlement to an automobile and adaptive equipment, or 
for adaptive equipment only.  


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from February 1984 to 
October 1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the benefits sought on 
appeal.

The Board notes that the veteran was scheduled to appear at a 
hearing before a Member of the Board, via video conference 
techniques, on March 2000.  She was notified of the time, 
date, and place of the hearing by VA letter dated in February 
2000.  That letter was not returned as undeliverable, but the 
veteran failed to report to the hearing.  There are no other 
outstanding hearing requests of record.  See 38 C.F.R. 
§ 20.704.  


REMAND

The veteran is claiming entitlement to specially adapted 
housing, or a special home adaptation grant, as well as 
entitlement to an automobile and adaptive equipment, or for 
adaptive equipment only.  Upon a preliminary review of the 
claims file, the Board finds that additional development is 
needed in this case before proceeding with appellate 
disposition.

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.809 (2000).  The phrase 
"preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d) (2000).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he or she has 
compensation based on permanent and total service-connected 
disability which is due to one of the following:  (1) 
blindness in both eyes with 5/200 visual acuity or less; or 
(2) includes the anatomical loss or loss of use of both 
hands. The assistance referred to in this section will not be 
available to any veteran more than once.  38 C.F.R. § 3.809.

Additionally, the law provides that the Secretary shall 
repair, replace or reinstall adaptive equipment deemed 
necessary for the operation of an automobile or other 
conveyance acquired in accordance with the provisions of 
Title 38, Chapter 39, and provide, repair, replace, or 
reinstall such adaptive equipment for any automobile or other 
conveyance which an eligible person may previously or 
subsequently have acquired, where the veteran has a service-
connected disability that includes one of the following: loss 
or permanent loss of use of one or both feet; or loss or 
permanent loss of use of one or both hands; or permanent 
impairment of vision of both eyes to the required specified 
degree.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808.  For adaptive 
equipment eligibility only, a showing of ankylosis of one or 
both knees or one or both hips is sufficient.  38 U.S.C.A. § 
3902; 38 C.F.R. § 3.808(b)(1)(iv).

In the veteran's claim for the benefits sought on appeal, she 
indicated that she had undergone thirteen abdominal 
surgeries, and had severe pelvic adhesion disease.  She also 
indicated that she had degenerative disc disease in her back, 
and had to walk with a cane, due to an abdominal disorder.  
She indicated that she had fallen down stairs and handicap 
ramps, due to sudden pain in her back.  She also complained 
of difficulty bathing, cooking, and getting around her mobile 
home.  Additionally, she indicated that she was unable to 
drive for more than 15 minutes, due to her abdominal and back 
pain.  

Service connection is presently in effect for the following 
disabilities:  migraine headaches with ophthalmic migraine 
syndrome, rated as 50 percent disabling; status post 
hysterectomy with removal of both ovaries and severe pelvic 
adhesions, rated as 50 percent disabling; lumbosacral strain, 
rated as 10 percent disabling; seizure disorder with sleep 
disorder, rated as 10 percent disabling; hypertension, rated 
as 10 percent disabling; zoster lesions, rated as 
noncompensable; status post lateral internal sphincterotomy 
with chronic constipation, rated as noncompensable; asthma, 
rated as noncompensable; and a history of cystic thyroids, 
rated as noncompensable.  Her combined disability rating is 
presently 80 percent.  Additionally, effective August 1996, 
the veteran was awarded a total disability rating based on 
individual unemployability, due to service-connected 
disabilities.  

The Board notes that the veteran does not currently have a 
permanent and total disability rating for any one disability, 
although she is currently rated as totally disabled, due to 
unemployability.  It would appear that in the absence of a 
permanent and total service-connected disability, the veteran 
is not entitled to specially adapted housing.  However, the 
Board will defer adjudication of this issue at this time, as 
the Board finds that additional development is needed with 
respect to the claim for entitlement to an automobile and 
adaptive equipment.  In that regard, the most recent VA 
examination reports of record are dated in 1997.  There is no 
dispute that the veteran has both hands and feet.  However, 
the VA examinations of record do not address whether the 
veteran may essentially have loss of use of her hands or 
feet, as she appears to be contending. 

Moreover, during the pendency of this appeal there was a 
significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law, which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA affects 
claims pending on or filed after the date of enactment (as 
well as certain claims, which were finally denied during the 
period from July 14, 1999 to November 9, 2000).  This law 
eliminates the concept of a well-grounded claim, and provides 
that VA will assist a claimant in obtaining evidence required 
to substantiate a claim.  Specifically, the VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of this notification, VA is 
required to inform the claimant as to what evidence the 
claimant is to provide and what evidence, if any, VA will 
attempt to obtain on the claimant's behalf.  This legislation 
is applicable to this veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

The RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  The Board finds that 
it would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747) 
(1992)).  Moreover, the Board finds that the new law supports 
the need for additional development in this appeal.  

Therefore, in light of the foregoing, this matter is hereby 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that she identify the names and 
addresses of any other medical providers 
that have treated her for her service-
connected disabilities, both VA and 
private physicians, and whose records 
have not yet been associated with the 
claims file.  If the veteran identifies 
any potentially relevant treatment 
records that are not in her claims file, 
the RO should obtain and associate those 
records with the claims file, after 
obtaining any necessary authorization 
from the veteran.  All requests for 
records, including negative responses, 
should be clearly documented in the 
veteran's claims file.    

2.  After receipt of the foregoing 
evidence, the veteran should be 
afforded a VA examination by an 
appropriate examiner to ascertain the 
current nature and severity of her 
disabilities, particularly the lower 
extremities.  The examiner is requested 
to comment on whether the veteran's 
service-connected disabilities results 
in permanent loss of use of one of her 
hands or feet.  All tests and studies 
deemed necessary by the examiner should 
be completed.  The claims file is to be 
made available to the examiner for 
review.

3.  The RO is requested to review the 
entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

4.  When the requested development has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
her representative should be furnished a 
Supplemental Statement of the Case, which 
clearly sets forth all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 
and/or argument she desires to have considered in connection 
with her current appeal.  No action is required of the 
veteran until she is notified.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




